Title: From James Madison to Alexander J. Dallas, 5 May 1802 (Abstract)
From: Madison, James
To: Dallas, Alexander J.


5 May 1802, Department of State, Washington. “To satisfy some enquiries of the Secretary of the Treasury respecting a claim of Mr. Pichon under the Convention with France it becomes necessary that authenticated transcripts of the proceedings of the District Court of Pennsylvania in the case of the ‘Magicienne,’ formerly ‘Retaliation,’ should be procured, so far as they may go to prove this vessel to have been a National one. I must therefore ask the favor of you to take upon yourself this trouble, and that of sending the papers to me. The Magicienne was condemned by a decree of the Court in November 1799.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   See Gallatin to JM, 28 Apr. 1802, and n. 1.


